UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6581


BRIAN WILLIAM PATTON,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:11-cv-00027-JRS)


Submitted:   July 26, 2012                 Decided:   August 2, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian William Patton, Appellant Pro Se.          Craig Stallard,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brian      William     Patton       seeks   to        appeal    the    district

court’s    order      denying      relief    on    his    28    U.S.C.       § 2254      (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate       of   appealability.               28   U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial    showing          of     the    denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,        537     U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Patton has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                             Patton’s motion for

handwriting analysis is denied.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

                                              2
in the materials before the court and argument would not aid the

decisional process.



                                                       DISMISSED




                               3